Aulisi, J.
Appeal by Chelsea Lane Apartments Company (Chelsea) and its insurance carrier from a decision of the Workmen’s Compensation Board which found claimant was its employee and affirmed an award. Appellants contend that claimant was an employee of Goodstein Building Corporation (Goodstein) in that he was hired and under the supervision of an alleged employee of Good-stein. Chelsea was the owner of premises at 6-16 West 16th Street in New York City where it was erecting apartments. All expenses including compensation insurance were borne by Chelsea and both claimant and the other alleged Goodstein employee were paid by Chelsea. Apparently Goodstein received a fee as a consultant to oversee the various phases of construction. At most there is presented upon this appeal bnly a question of fact and since the board’s determination is supported by substantial evidence it must be affirmed. Decision affirmed, with costs to respondent-employer and carrier against appellants. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.